\@,MO*W

Aprii 20, 2015

Abel Acosta,.Clerk

Court of Criminal Appeals

Post Office Box 12308/ Capitol Station
Austin, TX 78711-2308 -

Ref: _Ex §arte Moncier, WRIT NO. WR-l9-590-O4
Sub: Filing of Pleadings
Dear Mr. Acosta:

Please Find enclosed herewith the original copies of my -

l) MOTION FOR TOLLING OF THE RULES

2) "OBJECTIONS" TO NON-SERVICE OF TRIAL COURT'S "RECQMMENDATION"

3) `TRAVERSE TO RESPONSE TO SUBSEQUENT HABEAS APPLICATION

Please File the same in the Papers of the aforesaid WRIT.

vPlease Forward the same to the Court's Attention.

Please Note my MOTION FOR TOLLING, as I have NO way to Serve
you with other "originals" of my said Pleadings.

Thank youa

Sincerely yours,

Daniel Dewayne Moncier
#388080 Allred Unit
2101 FM 369 N -
Iowa Park, TX 76367-6568

PostscriEt:

_ l Please also Find enclosed herewith the original copy of my
CERTIFICATE OF SERVICE to the Collin County district Attorney's
Office; I Apologize for forgetting to Enter that hereonabove.

Ab@§§§w§:a€:¢§§w

IN THE COURT OF CRIMINAL APPEALS

at-Austin, Texas

HABEAS CORPUS CASE
NO. WR-l9,590#O4

EX PARTE

DANIEL DEWAYNE MONCIER,v

TRIAL COURT CASE
NO. Wl99-O92R-84-HC4

¢0»¢0)¢0-)<0)¢0>'

APPLICANT.

APPLICANT'S "OBJECTIONS" ,
TO NON-SERVICE BY TRIAL COURT'S CLERK'S
NON-SERVICE OF JUDGE'S RECOMMENDATION
IN TRIAL COURT HABEAS "HEARING"
UPON APPLICATION FOR WRIT OF HABEAS CORPUS
TO THE HONORABLE JUDGES OF`THE SAID COURT:

COMES NOW laniel Dewavne Moncier, Aoolicant for the Writ of
Habeas Corpus, pro se, in the above~Styled and numbered Habeas Ac-
tion, who Presents this Instrument as his "OBJECTIONSf upon the'
NON-SERVICE OF THE TRIAL JUDGE'S RECOMMENDATION/ETC. in the ACtiOn-
below upon Applicant's APPLICATION FOR WRIT OF HABEAS CORPUSl Moves
this Honorable Court to ORDER the Said Court Clerk to SERVE him a
copy of such RECOMMENDATION/ETC., and Shows this Court`as follows:

l

l. When Applicant first Forwarded his APPLICATION FOR WRIT
OF HABEAS CORPUS to the Clerk Of the Trial,COurt, THAT CLERK "lOSt"
his said Application.

2. Upon Applicant's Letter of Inquiry, that Clerk Responded
by Informing him that his APPLICATION could N®T be Found, and Gave

him a Separate Name (Moncica) FOR HER SEARCH FOR THE APPLICATION.

4 Paqe l
"Obiections" to Non-Service of Trial Court's "Recommendation"

34 Subsequentlyi Applicant“Wrote to the Trial Judge-and Re-
quested that she ORDER the Clerk to Search for his APPLICATION:
that Clerk Made NO Response to his Request/the Judqe's ORDER/ETC.

4.' Howeverg on February 24, 2015, the Collin¥County,$Texas;

 

District Attorney's Office Mailed Applicant a copy ct its RESPONSE
TO SUBSEQUENT APPLICATION FOR WRIT OF HABEAS CORPUS.

5. Thereafter, on March 31, 2015, THIS COURT'§ Cler¥ Mailed
,Applicant a Postcard} Advising him that his APPLICATION'was FIbED
OF RECORD on March 26, 2015a

3 II=

‘ \

 

6§ Since Rebruary 24, 2015;`Applicant has Received NO Cor-
respondence from the Trialbbourtls"blerki-).H
T7.‘ In particular,»she?has NOT SEUED Applicant with a copy
of the-Trial Judge s Recommendaqtion/ORDER,‘NOR has she/anyone '
else Informed,him:ofrWHAT WAS DECIDED at the Trial Court Level up-
On his Said APPLICATION.
'°III
8.,~»Accordingly¢ Applicant "GBJECTS" to his NOT Being.Served
with or otherwise Being Notified of that Decision/Recommendation.
9. :.WHEREFORE¢'ALL PREMISES\§QNSIDERED,`Applicant PRAYS that
this Honorable Court will ORDER that he BE so SERVED/Notified of
her Said Decision/ORDER/Recommendation.
10;, SIGNED on this the¢ QSIH-, Day of April, 2015.

Respectfully submitted,

i~;zu; iv ' é*JzLM~P/{ fla?251 F.3d 65, 74 (2nd Cir. 2001), citing Spencer v.

 

§§m£a, 523 U.S. 1, 118 S. Ct. 978 (1998), beginning September 1, 19-
89} BUT as it was an ISSUE OF FIRST IMPRESSION, having NEVER been
Raised, priorly, he OUGHT to first Submit that ISSUE here, in this
Court, so as to Allow this Court to properly REVIEW the Matter, AND
to Allow his to EXHAUST his sole remaining available State REMEDY.

. Page 6
Traverse of Response to Subsequent_Application

23. Quite simply, Applicant's FIRST THREE ISSUES are FIRST
IMPRESSlON "Grounds of Error“, having NEVER been Raised before,

AND NOT Being Raisable before, so his so-called 1999 and 9999 prior
APPLICATIONS; BOTH Of WhiCh, even THIS APPLICATIQN, WERE FILED AFTER
September l, 1989; A'DATE UPON WHICH'APPLI`CANT'S SENTENCE|OF RECORD
WAS VOIDED, thrOugh NO Fault Of his Own‘i BY ACT OF THE TEXAS LEGIS-
LATURE; a Matter which this Court surely Needs to Consider and Give
its Opinion upon the same (not that Thomas Expects any Resolution
other than what he Set forth in the currect APPLICATION at Ba§.

24. ONLY a "Jailhouse Lawyer" who has Observed and Follows
-this/other Court Rules of Judicial Construction could have Found
the Premises which underlie Applicant's FIRST THREE ISSUES; so fari
Thomas is the only one who has so Followed those'Precepts, as De¢
monstrated by his able Discussion of the same in Applicant's Sup-
po rting MEMORANDUM, as well as here, IF Briefly.

25. In the End Result, there are other Prisoners who Want
Thomas to Prepare for Filing the same ISSUE as Applicant's FIRST
ISSUE of THIS Habeas Proceeding; however, he is extremely Ill; as
he Suffers from Ischemic Heart Disease'(his Heart Beats too slow-
lyi Causing Deprivation of Oxygen to his Heart and Brain), and ALL-
RED UNIT MEDICAL PERSONNEL7 as Joseph Michael Eastridge and Nefer-
titi Weaver-Borton, NPsti are REFUSING to Prescribe him the appro-
priate Hypotension/etc. Medication for his Heart Condition, thereby

}»”
CONSP_IRING against him,`w

926. 'Therefore, the histrict Attorney's Officefs/the State's

POSitiOn that Applicant SHOULD HAVE FILED/SHOULD HAVE BEEN ABLE TO

the First Impression Issues, which may all essentially be Raised

 

ytg§Page 7
Traverse of Response to Subsequent Application

 

herein at ANY Time (just as VOID Sentences may likewise be Raised)L
is Shown to be utterly Ill-founded, and MOOT - particularly as Con-
cerns Applicant's FIRST ISSUE.
N_Ote
As Stated in ISSUES TWO and THREE, the Premises thereof,
though quite Correct and Unimpeachable, Pale in the Light of
his FIRST ISSUE, as Applicant's obvious False Imprisonment du-
ly MOOTS the Premises of those latter.ISSUESy as HE SHOULD NOT
HAVE BEEN INCARCERATED after September l, 1989, SO HE SHOULD
NOT HAVE BEEN PAROLED OR SUBJECTED TO LOSSES OF GOOD TIME.

27. _As the State can NOT Challenge its own Laws, a Legal Pre-
cedent Laid down by this Court, IT WAS TO BE ASSUMED that the Leg-
islature had PROPERLY Transferred the Custody of 299 Inmates to the
TDCJ:_ WHO COULD HAVE ANTICIPATED that in the Legislature's Assump-
tig§ that Inmates ARE THE PROPERTY OF THE STATE, their FAILED At-

tempt to Transfer those Inmates Custody WOULD END IN VOIDING THEIR

 

SENTENCES OF RECORD - NOBODY! (SO, WHO COULD HAVE ANTICIPATED that
HE HAD A "DUTY" TO DILIGENTLY INQUIRE INTO WHETHER OR NOT HIS CUS-
TODY WAS §§E SO LAWFULLY TRANSFERRED, or THAT HIS SENTENCE WAS XQLQ
after August 311 1989, WHEN THE LEGISLATORS of the 1989 TeXaS Leg-

islature HAD ASSURED THE PEOPLE OF TEXAS that THEY HAD LAWEULLY SO

 

TRANSFERRED THE CUSTODY OF TDC PRISONERS TO THE NEW TDCJ - NOBODY!
28. Therefore, the District Attorney Office's/the State said
POsitiQn that APPLICANT SHOULD ALREADY HAD EXERCISED REASONABLE DIL-

IGENCE in DISCOVERING THE UNDISCOVERABLE (except by a Diligent Pri-

 

sone/"Jailhouse Lawyer" who KNOWS and USES Judicial Interpretation
Precepts) is UNTENABLE, ILL-FOUND, and MOOT.

_ Page 8
Traverse of Response to Subsequent Application

VI. TRAVERSE OF FACTUAL/LEGAL BASES
29. THE FACTUAL BASIS Of Applicant!s FIRST ISSUE/CLAIM is

that HIS.SENTENCE OF RECORD WAS RENDERED VOID, through no Fault of

 

his own, BY INTERVENING LAW (just as Intervening Law can DECREASE
the Range of Punishment Attached to a Penal Statute, or just as the
1987 HeLaw Decreased the Time TO Parole (just as the Attorney Gen-
eral of Texas Stated in an "unp ublished" AG Opinion)), AND, there-
fore, HE HAS BEEN FALSELY.IMPRISONED since on and after September
l,_1989, and is Entitled to instanter Release from his said "Custody"!

30. That is to Say, as Based upon the foregoing Arguments/-
Presentments, at TU 9-28/ at 3-8, THE FACTUAL`BASIS OF HIS CLAIM/-
FIRST ISSUE, WAS UNAVAILABLE prior to the Filing of this current
APPLICATION, because THE BASES WERE`N@?COMMON KNOWLEDGE and; there-
fore, WERE NOT ASCERTAINABLE TH§OUGH ANY EXERCISE OF DUE DILIGENCE.

3l. THE LEGAL BASIS Of Applicant's FIRST ISSUE/CLAIM is that
where HIS SENTENCE oF RECORD wAS so RENDERED'voID, and 13 yglg, BY
INTE RVENING LAW, then the Question is whether or not SOME JUDICIAL
DECISION Recognizes OR Reasonably Formulates the Recognition that
his SENTENCE 18 VOID AS A MATTER OF LAW:y well, l) H.B. NO. 2335,
Acts 1989, if Implicitlyi and sub silentio,_ACTED to VOID his Sent-
ence of Record because HE IS 999 THE PROPERTY OF THE STATE, as HELD
by the U. S. Supreme Court, and Unimpeachable, therefore, AND HE

WAS NOT, in ACtuality, SUBJECT TO HAVING HIS TDC CUSTODY TRANSFERRED

 

TO THE new TDCJ, OR the TBCJ, in the first Place; 2) the Opinions
of Huang v. Johnson, 251 F.3d 65, 74 (2nd Cir. ZOOl)L and Spencer
v. Kemra, 523 U.S. 1, 118 S. Ct. 978 (1998)(cited by Huang) HOLD,

then¢hat a Prisoner MAY SUE for False Imprisonment where his Sent-

)
Page 9

Traverse of Response to Subsequent Habeas Application

is NO LONGER OPERATIVE, where it has been Completed, OR where it
has been Rendered VOID by Intervening @ircumstances.
32. That is to Say, as Based upon the foregoing Arguments/-
Presentments, at 3v8, at UU~9-28, THE LEGAL BHIS of Applicant's
\
CLAIM/FIRST ISSUE, IS AVAILABLE BECAUSE THE LEGAL BASIS COULD HAVE
BEEN REASONABLY`FORMULATED BY A FINAL DECISION Of this Gourt F-:lg

THAT LEGAL BASIS HAD EVER BEEN SUBMITTED TO THIS éOURT BEFOREr and

 

 

THAT.COULD ONLY §§ A POSSIBILITY ii other "Jailhouse Lawyers" had
ever Figured the Basis Out by Using this Court's Rules of Judicial
Interpretation and Application!: i;§;, SUCH WAS §QI COMMON KNOW-
LEDGE, sO, therefore, WAS EQLASCERTAINABLE THROUGH DUE DILIGENCE.

33. 'The Factual/Legal Bases of Applicant's ISSUES TWO AND
THREE have exactly the same Premise as Argued/Presented above, at
3-10, TH 9-32; so the same are hereby Incorporated by Reference,
Adoptedi and re-Averred as though originally appearing hereat.

34. CONSEQUENTLY, Applicantts FIRST THREE ISSUES/CLAIMS WERE
-§QE AVAILABLE'PRIOR TO THE FILING OF THIS APPLICATION¢ NOR COULD
§§ SO AVAILABLE, BECAUSE Applicant COULD NOT KNOW Of them/OTHERS
could not Know of them because HE/THEY HAD NOT YET TALKED TO LEGAL
ASSISTANT John Rod Thomas prior to 15 Months or so ago - certain-
ly, NO ATTORNEY OR JUDGE, who are usually the ones to Raise such
First Impression Issues/Claim, has Raised the Bases for these IS-
SUES/CLAIMS in any (un)published Brief/Opinion!; therefore, the
DA'S Cffice's/the Stat€s RESPONSE TO SUBSEQUENT APPLICATION SHOULD
BE DISMISSED, as MOOT; accordingly, Applicant's current APPLICATION
should be fully considered, with the Factual and Legal Bases fully
Reviewed, and and he should be instantly R§ leased from Custody.

;, Page lO
Traverse to Response to Subsequent Habeas Application

Side Bar Commentary

 

35. Although Applicant can not See how it could come to pass/
but THERE IS THE ISSUE that this Court may, after all, DEEM the
Bases underlying his said ISSUES/eLAIMS TO BE UNAVAILABLE, here,
because they ER_E ASCERTAINABLE THROUGH THE EXERCISE OF REASONABLE
DILIGENCE, Meaning DIsMISSAL of this current APPLICATION.

36. ` Should such Circumstances come to pass, or this Court
Choose not to Consider/Review the APPLICATION at Bar, the Appli-
cant HAS Exhausted the sole State Remedy Available, and he my di-
rectly RAISE the same in a proper Federal Court, as Based upon.
Huang and Spencer,‘supra.

VII

37. WHEREFORE,' ALL EXPRESS AND IMPLIED PRE-MISES CONSIDERED,
Applicant PRAYS that this Honorable Court will Review and Consider
his said APPLICATION, .MEMORANDUM IN SUPPOR'T, and this TRAVERSE OF
THE STATE'S RESPONSE TO HIS SUBSEQUENT HABEAS Al°PLICATION, and will
GRANT him RELIEF thereupon.by Instructing the Texas Department of
Criminal Justice to instantly RELEASE him from his "Custody".

38. Additionally, he PRAYS that this Honorablke Court will
GRANT him such other and further RELIEF to which he is Entitled.

VIII

39. I, Daniel Dewayne Moncier, under penalty of perjury, Do
hereby Confirm that my foregoing Averments/Statements are TRUE and
CORRECT, and freely and voluntarily Made. Cf. 28 U.S.C. § 1746.

40. EXECUTED on this the ZQC#Q Day of April, 2015.

Respectfully submitted
unto the Judges of the

Judges of the said Court,

_ Page 11
Travers to Response to Subsequent Heabeas Application

¢QM;¢// mm/~
Daniel Dewayne Moncier
#388080 Allred Unit
2101 FM 369 N

Iowa Park, TX 76367-6568

~k~k~k~k~k~k~k

THE STATE oF TEXAS §
§ AFFIDAVIT
coUNTY oF wICHITA §

BE IT KNOWN UNTO ALL MEN BY THESE PRESENTS: That -

I, Daniel Dewayne Moncier, Being of sound Mind and fully Cap-
able of Making this Affidavit, and Being personally Acquainted with
that Facts Set for herein, Do hereby solemnly Say and Depose:

It was approximately January 1, 2014, when I first Spoke to my
Legal Assistant, John Rod Thomas, about beginning Work on my cur-
rent (Filed December 2014) APPLICATION FOR WRIT OF HABEAS CORPUS.

It was then that I first Heaniof the Possibility that my Sent-
ence TO THE TX DEPARTMENT OF CORRECTIONS might be_VOID, as Render-
ed so by Act of the Texas Legislature in 1989, effective September
ll 1989/ because that Entity DID NOT VALIDLY TRANSFER MY CUSTODY
- nor COULD HAVE VALIDLY TRANSFERRED IT - TO THE "CUSTODY" OF
the new TX DEPARTMENT OF CRIMINAL JUSTICE. `

Likewise, it was also then that I Learned that my two Paroles
and the Taking of my Good Time Credits (prior to.September l, 1995)
were also Challengeable, as NOT actually by the Law of Texas.

The Filing of my said APPLICATION was Delayed because of Thomas'
work load for other Inmates, and finally by his INCREASING Illness.

I further Aver that the TDCJ Allred Unit Law Library has been
Stripped of ALL of the pertinent Law Books/Materials/Citations that
l/OTHERS would NEED to even begin to Find the governing Information
that Thomas has Put together for me in my APPLICATION.

I Believe that no other "Jailhouse Lawyer" has Stumbled across
the Bases/Facts underlying my APPLlCATIONS Issues/claims, because
of the "Destruction" of the said Legal Materials/etc.

I Confirm under penalty of perjury that my foregoing Averments
are True and Correct. Cf. 28 U.S.C. § 1746.

Daniel Dewayne MonEier

Page'12
Traverse to Response to Subsequent Habeas Application

IN THE COURT OF CRIMINAL APPEALS

at Austin, Texas

EX PARTE HABEAS CORPUS CASE

NO. WR-l9-590-O4
DANIEL DEWAYNE MONCIER,

TRIAL COURT CASE
NO. Wl99-O92R-84-HC4

CO?&O'JC&¢¢O'J&O?

APPLICANT.

CERTIFICATE OF SERVICE'

 

I, Daniel Dewayne Moncier, Do hereby Certify that I have For-
warded a copy of my foregoing Pleadings (MOTION FOR TOLLING, “OB-
JECTIONSH and TRAVERSE TO RESPONSE) tO the State's Attorney, Mr.
John R. Rolater, Jr., Assistant Criminal District Attorney, Chief
of the Appellate Division, Collin County District Attorney's Officei
2100 Bloomdale Road, Suite 200, McKinney, TX 75071, by U. S. Maili

'first class postage prepaidi on this the BCHQ Day of April, 2015/

t x

Daniel Dewayne Moncier